                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

LARRY MORRISON,                               )
Reg. No. 43820-112,                           )
                                              )
            Petitioner,                       )
                                              )
    v.                                        )        CASE NO. 2:16-CV-957-WHA
                                              )
WALTER WOODS,                                 )
                                              )
            Respondent.                       )

                                          ORDER

         This 28 U.S.C. § 2241 petition for writ of habeas corpus is before the court on the

Recommendation of the Magistrate Judge (Doc. #51), entered on October 11, 2018, and

Petitioner’s Objection (Doc. #52), filed on October 19, 2018. The court has conducted an

independent evaluation and de novo review of the file in this case and finds as follows:

         Larry Morrison, a federal inmate confined in the Maxwell Federal Prison Camp at

the time he filed this civil action, presents numerous challenges to the constitutionality of

actions taken against him during his participation in the Residential Drug Abuse Program

(“RDAP”) while at Maxwell. 1 Morrison, however, voluntarily withdrew from RDAP

prior to his completion of the program. Despite his withdrawal from the program,

Morrison seeks one-year off his sentence — a sentence reduction available to inmates

who complete RDAP. Doc. #1 at 17.

1
 Morrison is now enrolled in the Residential Re-Entry Management Program in Los Angeles County,
California, a program operated by the Bureau of Prisons (“BOP”).
       In the Recommendation, the Magistrate Judge recommends denial of the habeas

petition and dismissal of this case because Morrison failed to properly and fully exhaust

the administrative remedies provided to him by the Bureau of Prisons (“BOP”) prior to

filing this petition. Doc. #51 at 24–25. It is also noted in the Recommendation that the

actions about which Morrison complains did not deprive him of any constitutionally

protected interest because such actions were based on Morrison’s inappropriate behavior

while in RDAP. Doc. #51 at 24, n.3.

     The majority of Petitioner’s Objection points to contradictions in information

provided by BOP officials, including RDAP records, and Petitioner’s recollection of

events set forth in his responses and affidavits before the court. Doc. #52 at 1–3. The

court finds that these arguments do not undermine the findings contained in the

Recommendation.     As to the lack of exhaustion, Morrison concedes his failure to

properly exhaust his administrative remedies and specifically acknowledges his failure to

comply with instructions issued by the Central Office. Id. at 3. He argues the Central

Office should have accepted his appeals but, instead, returned them to him for correction.

Id. Morrison, as he did in his petition and responses, asserts he believed his actions

constituted proper exhaustion or that it was otherwise impossible to exhaust his remedies.

Id. at 3–4.

     The court agrees with the Magistrate Judge’s determination “that Morrison failed to

properly exhaust the three-level administrative remedy established by the BOP regarding

the claims presented in his habeas petition.      Thus, Morrison has not satisfied the


                                            2
requirement that he exhaust his available remedies before seeking habeas corpus relief in

this court.” Doc. #51 at 24. The court likewise finds, as did the Magistrate Judge, that

“Morrison has . . . failed to establish circumstances justifying waiver of the exhaustion

requirement.” Id. Finally, the court agrees “it is undisputed that Morrison did not

complete RDAP. Absent completion of RDAP, Morrison is not eligible for the sentence

reduction sought in this petition.” Doc. #51 at 24.

       Accordingly, it is ORDERED that:

       1.     Petitioner’s Objection to the Recommendation is OVERRULED.

       2.     The Recommendation of the Magistrate Judge is ADOPTED.

       3.     The 28 U.S.C. § 2241 petition for habeas corpus relief filed by Petitioner

              is DENIED.

       4.     This case is DISMISSED with prejudice.

       A separate Final Judgment will be entered in accordance with this order.

       DONE this 29th day of October, 2018.



                                          /s/ W. Harold Albritton
                                     SENIORUNITED STATES DISTRICT JUDGE




                                             3
